Citation Nr: 1612453	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980.  As a member of the United States Army National Guard and the United States Army Reserves, he had a couple of brief periods of active duty for training in 1986 and 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran and his mother testified during a Travel Board hearing.  A transcript of the hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was notified of this and informed of his options for another Board hearing in a February 2014 letter.  He was also informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing.  The Veteran did not respond to the letter.

When this case was most recently before the Board in August 2014, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran claims that his diagnosed schizophrenia began during his active duty service.  He asserts that the first experienced hallucinations while on active duty but did not seek psychiatric treatment at that time.  He reports to have experienced continued psychiatric symptoms ever since his period of active duty.  

Although the RO has attempted to obtain all of the Veteran's service treatment records, it has been unable to do so.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In this regard, the Veteran has not yet been afforded a VA examination to assess the nature and etiology of his diagnosed schizophrenia.  Although the evidence includes an August 2013 statement from a VA registered nurse indicating that the Veteran's schizophrenia began during service, a registered nurse does not possess the expertise required to provide a competent opinion concerning the etiology of the Veteran's schizophrenia.  As the medical evidence does not include an adequate etiological opinion, under the duty to assist, a remand is required in order to provide the Veteran with an appropriate examination.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

While on remand, the RO or the Appeals Management Center (AMC) should take appropriate action to obtain all outstanding VA and private records pertinent to the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records from 1993 forward.

2.  After completion of all records development, arrange for the Veteran to be scheduled for a VA psychiatric examination by psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service. 

In providing the requested opinion, the examiner must consider the Veteran's lay statements regarding the onset and progression of his psychiatric symptomatology.

The examiner must also consider and reconcile any conflicting medical evidence or opinions of record. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any additional development deemed necessary.

4.  Then, readjudicate the claim for service connection for psychiatric disability claimed as schizophrenia.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




